Motion granted on the terms and conditions contained in the order to show cause, dated July 30, 1964, and upon the further condition that counsel for defendant submit the name of the person to be in attendance to the plaintiff’s counsel prior to visitation and that counsel for plaintiff be given the right to disapprove the person and require another neutral observer. In ease of inability to agree upon a person, the parties will designate a third person to name the person to be in attendance. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.